imposed.    In re Discipline of Chung, Docket No. 59442 (Order of
                Temporary Suspension and Referral to Disciplinary Board, November 17,
                2011).
                            The disciplinary panel held its hearing on August 29, 2012.
                Chung had not responded to any of the State Bar's communications since
                it filed its original complaint in February 2012, but she did appear briefly
                in person at the hearing. After being informed that the panel would
                recommend disbarment, Chung stated she would stipulate to the
                recommendation. She then asked to be excused and left the State Bar
                building.
                            The panel entered its findings that Chung had worked with
                "cappers" who would orchestrate an automobile collision, send the cars to
                body shops that inflated the amount of damage, and send the victims" to
                chiropractors who inflated the medical expenses. Chung participated as
                the attorney representing the purported "clients" and filed false claims
                with insurance companies, keeping a portion of the coverage payments for
                herself.
                            Based on the findings of fact, the panel concluded that Chung
                violated RPC 3.4(c) (fairness to opposing party and counsel: knowingly
                disobey an obligation under rules of tribunal), RPC 8.4(b) (misconduct:
                committing a criminal act that reflects adversely on the lawyer's honesty,
                trustworthiness or fitness as a lawyer), and RPC 8.4(d) (misconduct:
                engaging in conduct that is prejudicial to the administration of justice).
                The panel also found aggravating factors pursuant to SCR 102.5:
                dishonest or selfish motive (SCR 102.5(b)), pattern of misconduct (SCR
                102.5(c)), multiple offenses (SCR 102.5(d)), refusal to acknowledge the
                wrongful nature of the conduct (SCR 102.5(g)), substantial experience in

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                the practice of law (SCR 102.5(1)), and illegal conduct (SCR 102.5(k)). The
                panel found no mitigating factors.
                              Based on its findings and Chung's stipulation, the panel
                recommended that Chung be disbarred from the practice of law in Nevada,
                and that she be ordered to pay the costs of the disciplinary proceedings.
                SCR 120. Having reviewed the record, we approve the recommendation.
                              Accordingly, we hereby disbar Susana Ragos Chung from the
                practice of law. In addition, Chung must pay the costs of the disciplinary
                proceedings.
                              It is so ORDERED.



                                                      var'f/   , C.J.
                                         Gibbons


                    t   AA
                Pickering                                 Hardesty


                   aitA ck_77-6-C71.                                    l ecs        , J.
                Parraguirre


                                            3.
                Cherry




                cc: Jeffrey R. Albregts, Chair, Southern Nevada Disciplinary Board
                      David Clark, Bar Counsel
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Susana Ragos Chung
                      Perry Thompson, Admissions Office, United States Supreme Court

SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1941A